Title: Henry Lee to James Madison, 12 March 1827
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Chesterfield. C. H.
                                
                                12th. March 1827
                            
                        
                        For your letter of the 16th. Feby I now beg leave to express my thanks, and shall take  occasion shortly
                            to add some observations, with a view of getting further information on parts of it.
                        I have recd such high recommendations of the bearer Mr. Clarke, an English Gentleman who is travelling for health & information; and have concieved such sincere esteem for him from an
                            intimate acquaintance with him of some months standing, that I shall make no apology for introducing him to you, and of
                            bespeaking for him those opportunities and attentions which his liberal and natural desire to see the patriots &
                            sages of this Republic will render acceptable and useful to him. I remain with very sincere respect Sir, your most obt.
                            Srvt.
                        
                            
                                H Lee
                            
                        
                    P. S. Mr. Clarkes grandfather Genl. Rockfort, was taken at the Siege of York—When
                            a young officer.